Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  127868                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 127868
                                                                   COA: 256405
                                                                   Kent CC: 00-009844-FC
  JOSEPH AMBROSE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 16, 2004
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2005                   _________________________________________
           s1121                                                              Clerk